MEMORANDUM OPINION
                                             No. 04-11-00846-CV

                           In the INTEREST OF S.A.S., E.M.D., & J.A.W.S.

                      From the 150th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010-PA-02350
                              Honorable Richard Garcia, Judge Presiding

Opinion by:       Steven C. Hilbig, Justice

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: May 9, 2012

MOTION TO WITHDRAW GRANTED; AFFIRMED

           S.S. 1 appeals the trial court’s order terminating her parent-child relationship with the

children S.A.S., E.M.D., and J.A.W.S. Appellant’s court-appointed appellate attorney filed a

motion to withdraw and a brief containing a professional evaluation of the record demonstrating

there are no arguable grounds to be advanced and concluding the appeal is frivolous. The brief

meets the requirements of Anders v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-

00096-CV, 2003 WL 21157944, *4 (Tex. App.—San Antonio May 21, 2003, order) (applying

Anders procedure to appeals from orders terminating parental rights), disp. on merits, 2003 WL
22080522 (Tex. App.—San Antonio Sept. 10, 2003, no pet.) (mem. op.).                              Appellant was
1
 To protect the identity of the minor child, we refer to the mother/father and child by their initials. See TEX. FAM.
CODE ANN. § 109.002(d) (West 2011); TEX. R. APP. P. 9.8.
                                                                                    04-11-00846-CV


provided a copy of the brief and informed of her right to review the record and file her own brief.

See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio, July 23, 1997, no pet.); In

re R.R., 2003 WL 21157944, at *4. Appellant and her mother filed a pro se letter brief, which

consists primarily of factual assertions outside the appellate record.

       We have reviewed the record, the attorney’s Anders brief, and appellant’s pro se letter

brief, and we agree with counsel that the appeal is without merit. Accordingly, we grant the

motion to withdraw and affirm the trial court’s order.



                                                  Steven C. Hilbig, Justice




                                                -2-